DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted January 7, 2022, has been received.  The amendment of claims 1, 3-4; and cancellation of claim 6, is acknowledged.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a method of manufacturing a sensor body for oil including preparing a lead frame material with first and second lead frame portions, mounting one end of a thermistor on a first resin and the other end of the thermistor on a second resin, molding the first and second resin mold portions, and cutting the connecting portion.
The cited art, U.S. Patent Pub. 2017/0122814 (“Motooka”), discloses a similar method of manufacturing a sensor body for oil also including preparing a lead frame material with first and second lead frame portions, mounting one end of a thermistor on a first resin and the other end of the thermistor on a second resin, molding the first and second resin mold portions, and cutting the connecting portion.  However, the cited art does not appear to explicitly disclose or suggest molding the first resin mold portion, the second resin mold portion, and the thermistor to form a resin mold portion, when the thermistor is mounted on the first resin mold portion and the second resin mold portion, and cutting the connecting portion after the resin mold portion is formed.  Thus, the specific method of forming the specific thermistor is not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853